Per Curiam.

Suit commenced in 1851 by Burke for the use of Doble, upon a promissory note. Pleas of payment and accord and satisfaction, to and with Burke, and of fraud, want of consideration, &c. Issues. Trial and judgment for defendant.
The Court refused to instruct the jury that Moore could not, by obtaining a receipt from Burke (the payee of the note) that he had paid the said note to him, prevent Doble from recovering the amount of the note, from the maker, in the name of Bwrke, the payee, if Moore knew, when he paid the note to Burke that Doble was the equitable owner thereof, though it had not been assigned to him by indorsement.
We think the instruction asserts a correct abstract principle of law. Ford v. Rehman, Wright (O. R.), 434, is a case in point. But we think the decision right upon the evidence. Doble does not appear to have been the bona fide owner of the note.
The judgment is affirmed with costs.